Citation Nr: 1740786	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-24 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability, to include sleep apnea and chronic obstructive pulmonary disease (COPD), claimed as due to exposure to asbestos and carbon toxins.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1959 to August 1961, with additional service in the Indiana Air National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In the May 2010 rating decision, the RO denied the Veteran service connection for a breathing condition.  The Veteran submitted a notice of disagreement in June 2010.  In response to an August 2012 statement of the case, the Veteran perfected his appeal in August 2012.

The Veteran testified at an April 2016 personal hearing before a Veterans Law Judge (VLJ) at the RO in St. Petersburg, Florida, and a hearing transcript is of record.  In July 2017, VA sent a letter to the Veteran notifying him that the VLJ was no longer available to decide his case, and asked him whether he desired to have another hearing.  In August 2017, the Veteran responded that he did not want another hearing.  Accordingly, the undersigned VLJ now proceeds to adjudicate the issue on appeal.

The Board remanded the case in May 2017 for further development.  The Board finds that there has been substantial compliance with the Board's remands.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confirms on the appellant the right to compliance with the remand orders.).  The case has since returned for further appellate consideration.

The Board also observes that, at the beginning of the appeal, the Veteran was represented by The American Legion.  Thereafter, the Veteran appointed the Disabled American Veterans, as his representative, in a July 2016 VA Form 21-22, effectively revoking the prior representation by The America Legion.  Accordingly, the Board recognizes the Disabled American Veterans as the Veteran's current representative in connection with this claim.  See 38 C.F.R. § 14.631 (f)(1) (2016) (unless a claimant specifically indicates otherwise, the receipt of a new POA executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos and carbon toxins during his period of active military service where he served as an engineman.

2.  The competent and credible evidence fails to establish that the Veteran has asbestosis or any other asbestos-related respiratory disease.

3.  The most probative evidence of record shows that the Veteran's respiratory disability, to include COPD and sleep apnea, are not related to his active service.


CONCLUSION OF LAW

The criteria for establishing service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Board is therefore satisfied that there is no prejudice to the Veteran in adjudicating this appeal.  

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (d). 

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the 'chronic diseases' specifically enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Relevant here, the claimed diagnoses of COPD and sleep apnea are not considered chronic diseases as listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) do not apply.  See Walker, supra.

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 
Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Asbestos guidelines

In cases involving asbestos exposure, the claim must be analyzed under VA administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and Section h (Dec. 13, 2005).

The guidelines in the M21-1 MR provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  The guidelines identify the nature of some asbestos-related diseases. The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1MR, IV.ii.2.C.9.b.

Additionally, the Board must follow development procedures specifically applicable to asbestos-related claims.  Ashford v. Brown, 10 Vet. App. 120, 124-25 (1997).  VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.

Service Connection for Respiratory Disability

The Veteran seeks service connection for a respiratory disability, to include COPD and sleep apnea.  

VA and private medical records confirm a diagnosis of COPD, chronic bronchitis and sleep apnea.  For example, the Veteran was diagnosed with Obstructive Sleep Apnea (OSA) in 2009.  Further, on the VA examination in March 2017, the Veteran was diagnosed with COPD and chronic bronchitis.  The Board notes however that none of the Veteran's medical evidence of record shows evidence of asbestosis, pleural effusions, fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, or lung cancer.  Thus, while there is no objective evidence of any asbestos-related disease, the first element required for direct service connection, the existence of a present disability, is met as chronic bronchitis, COPD and OSA are diagnosed.

With regard to the second element, an in-service disease or injury, the Veteran's service treatment records (STRs) indicate the Veteran was treated for broncho-pneumonia in December 1959 and mild pleuritis in May 1961.  The separation examination does not note any respiratory abnormalities and the Veteran's lung and chest were clinically evaluated as normal.  Moreover, the STRs were silent for any complaint, treatment, or diagnosis of sleep apnea, and the Veteran does not assert otherwise.

The Veteran attributes his current respiratory disabilities to asbestos and/or carbon toxin exposure during service.  In this regard, in a January 2010 statement the Veteran asserts that he was exposed to hazardous material during service.  He reported being exposed while working in the engine room and underground boiler room.  During his April 2016 Board hearing, the Veteran testified that he was exposed to asbestos and carbon dust while cleaning the inside of fireside boilers. He was ordered to scrape and wire brush the carbon from the boiler tubes.  He further testified that he was assigned to cleaning the boilers at least four times, and that he was not provided any protective breathing gear.  He detailed that for days after cleaning the boilers, he would cough up a black substance for 2-3 weeks.  

The Veteran's service separation document, his DD-214, shows he served as an engineman while in service.  Given the Veteran's MOS as an engineman, and his testimony, the Board concedes that it is at least as likely as not that the Veteran was in fact exposed to asbestos while in service.  The second element required for direct service connection, in-service incurrence or aggravation of a disease or injury, is thus met.

Accordingly, the dispositive issue in this case is whether there is a causal relationship between the Veteran's current disability and his in-service asbestos and/or carbon toxin exposure.

In support of his claim, the Veteran submitted the November 2014 letter authored by B.C.B., M.D., FCCP, his physician who has treated him since 2012.  Dr. B.C.B. opined that it was at least likely as not that the Veteran's breathing difficulties were a direct result of his exposure to the large quantities of carbon dust while in service.  The rationale given was that cleaning the boilers without appropriate protective breathing devices could cause severe and chronic health problems.  The physician stated further that the conditions that the Veteran is being treated for are consistent with what he would expect to find such circumstances. 

To the contrary however, a March 2017 VA examiner determined that the Veteran's COPD, chronic bronchitis, and sleep apnea was less likely as not related to his related to his in-service exposure to asbestos and/or carbon toxins.  
Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Notably, the private treatment provider, in his November 2014 opinion letter, did not address the Veteran's OSA or its etiology, and significantly, did not consider the Veteran's recorded 15 year history of smoking.  The Veteran's smoking history has been reported during a number of instances of VA treatment.  During the April 2010 VA examination, the Veteran reported he had smoked since he was 17 or 18, but had quit 30 years prior.  During the March 2017 VA examination, the Veteran reported smoking a half a per day for 15 years.  Thus, while the private treatment provider, in his November 2014 letter, provided a rationale for his opinion as to COPD; his opinion was rendered without consideration of pertinent medical evidence, the Veteran's extensive smoking history.  The failure to consider the entirety of his medical history renders the examiner's opinion non probative. See Reonal v. Brown, 5 Vet. App. 458, 460-61   (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).  In fact, there is no indication that the private physician had the benefit of reviewing the Veteran's claims file; his opinion appears to be based, in large part, on the Veteran's reported history, which as noted, was either incomplete when reported to his doctor, or the doctor just conveniently omitted that portion of the Veteran's history which includes long-term smoking.  For these reasons, the Board finds the private opinion inadequate to decide this claim, and ultimately of little or no probative value. 

However, the Board assigns great probative weight to the March 2017 VA opinion. In this regard, the March 2017 examiner acknowledged the Veteran's history of exposure to carbon dust and asbestos while on active duty, as well as his history of smoking.  The examiner reasoned that, after the review of the Veteran's history, examination of the Veteran, and review of relevant medical literature, the most likely etiology of the Veteran's COPD and chronic bronchitis is smoking.   He further noted that the medical literature does not support that exposure to asbestos and carbon dust exposure causes chronic bronchitis.  

The examiner also opined that it was less likely than not that the Veteran's OSA was incurred or caused by the in-service exposures.  The examiner pointed to relevant medical literature that outlined the risk factors of OSA including "advancing age, male gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  Additional risk factors identified in some studies include smoking, nasal congestion, menopause, and family history."  Moreover, the examiner found that there was no clinical evidence of a causal relationship between the Veteran's OSA and his exposure to asbestos and/or carbon toxins.

Accordingly, the March 2017 VA opinion, which was based on the physical examination of the Veteran and a review of the claims file, offered a reasonable medical basis for the conclusions presented.  Absent probative evidence to the contrary, the Board is not in a position to further question the opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of the March 2017 VA opinion outweighs that of the private medical opinion for the reasons expressed above.  The March 2017 opinion thus serves as the most probative evidence of record as to the etiology of the Veteran's current COPD, chronic bronchitis, and OSA.

Accordingly, the most probative evidence, the March 2017 VA opinion, supports the conclusion that the Veteran's respiratory disability is not related to his conceded in-service exposure to asbestos and/or carbon toxins.  In so finding, consideration has been given to the Veteran's firm belief that exposure to asbestos and/or carbon toxins caused his disability.  However, there is no indication that the Veteran, as a layperson, is able to determine if his in-service exposure caused a certain medical disability.  Although he is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Respiratory disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that testing (e.g., x-rays and CT scans), physical examination, and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Thus, the Board finds that the Veteran's lay assertions as to causation, no matter how sincere, are not competent and are not probative evidence in the present case.

Lastly, with regard to the Veteran's smoking history, the record indicates that it was very extensive.  To the extent that the Veteran smoked tobacco during service, service connection may not be granted on the basis of tobacco use, even if such tobacco use began in service.  See 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300 (2016). For claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. §§ 1103 (a), 1110, 1131.  The Veteran filed the current claim in 2009; therefore, any claim of service connection based on tobacco use must fail.

The Board considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, 1 Vet. App. 49, 53.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory disability.  As such, that doctrine is not applicable in the instant appeal and the claim must be denied.

ORDER

Entitlement to service connection for a respiratory disability, to include sleep apnea and COPD, claimed as due to exposure to asbestos and carbon toxins, is denied.



____________________________________________
S. B. MAYS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


